DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of an amendment, filed 8 March 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 7, 8, 10-16 and 18-24 remain pending.
Claims 1-6, 9 and 17 are previously canceled.
No claims have been amended.
Specification and Drawings:
Amendments to the specification have been submitted.  The replacement abstract of the disclosure has been entered.
Amendments to the drawings have not been submitted.
In the Remarks, filed 8 March 2021, applicant requested that the Office acknowledge that the amendment to the title of the invention and the specification filed in the amendment dated 13 July 2020 have been entered.  The amendments to the title of the invention and the specification have been entered.
Response to Arguments
Applicant’s arguments, see Remarks pages 3-7, filed 8 March 2021, with respect to the rejections of claims 7, 8, 10-16 and 18-24 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 7, 8, 10, 13, 15, 16, 18 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Olson (US 4027794).
Regarding claim 7, the Olson reference discloses method for packaging articles to be transported (col. 1, lines 35-38), wherein the method comprises the following steps:
a) preparing at least one pallet (pallet 31), wherein the pallet comprises a base plate (pallet 31 has a flat plate on top as seen in fig. 3); 
b) placing at least one article (article may be read as housing sections 11, 12, and product cylinder 17 - or solely as product cylinder 17) to be transported onto the base plate; 
c) providing a transport box (outer protective cover 28) that is open toward the base plate (col. 3, lines 12-14) over the at least one article (11, 12, 17) to be transported, wherein the transport box is placed (col. 4, lines 19-22) on the base plate (the flat plate on top of the pallet 31) in such a manner that the transport box together with the base plate forms an interior of a transport packaging unit which receives the at least one article to be transported (see fig. 3); 

e) at least one fixing step comprising fixing the transport box on the base plate with at least one fastening element (the cover 28 and the pallet 31 are secured in assembled relation by metal straps 32a and 32b - see FIG. 4).
Regarding claim 8, the Olson reference discloses that the transport box (28) is placed onto the base plate (the flat plate on top of the pallet 31) in the form of a sleeve or collar (see fig. 3).
Regarding claim 10, the Olson reference discloses that the transport box (28) is placed onto the base plate (the flat plate on top of the pallet 31) so as to be flush with the sides of the base plate (see fig. 4).
Regarding claim 13, the Olson reference discloses that the base plate (the flat plate on top of the pallet 31) is resistant to puncture (the pallet 31 which comprises the base plate is wooden - wood is resistant to puncture).
Regarding claim 15, the Olson reference discloses that the at least one fastening element is a packing strip (metal straps 32a and 32b).
Regarding claim 16, the Olson reference discloses that the transport box (28) is pressed onto the base plate (the flat plate on top of the pallet 31) by said at least one fastening element (metal straps 32a and 32b) (see col. 3, lines 16-18, and col. 4, lines 22 and 23).
Regarding claim 18, the Olson reference discloses that the transport box (28) further comprises folding flaps (flaps 30) and the closable opening is closed by folding said folding flaps over said closable opening (see fig. 3).
Regarding claim 22, the Olson reference discloses the at least one article (product cylindrical roll 17 of batteries) to be transported includes hazardous materials (batteries are generally considered to be hazardous materials).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 4027794) in view of Olmsted (US 4361232).
Regarding claim 11, the Olson reference does not expressly disclose that the base plate (the flat plate on top of the pallet 31) is configured to be liquid-tight.  However, the Olmsted reference discloses that it is old and well known to provide a liquid-tight base plate (col. 1, lines 49-57) in order to prevent leakage through the bottom of the transport packaging unit.  It would have been obvious to one having ordinary skill in the art, at the time applicant’s invention was made, to have modified the Olson method for packaging articles by having had the base plate (the flat plate on top of the pallet 31) configured to be liquid-tight, as taught by Olmsted, in order to prevent leakage through the bottom of the transport packaging unit.  In this instance, a skilled .
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 4027794) in view of Smith et al. (US 2007/0151883) (hereinafter Smith).
Regarding claim 12.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 4027794).
Regarding claim 14, the Olson reference teaches that the base plate (the flat plate on top of the pallet 31) is resistant to puncture (it is made formed from wood), but does not disclose the puncture resistance of at least 15 J.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Olson method for packaging articles by having had the base plate (the flat plate on top of the pallet 31) selected from a wood which has a puncture resistance of at least 15 J, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this instance, the base plate (the flat plate on top of the pallet 31) of Olson needs to be puncture resistant in order to prevent damage to the packaged articles.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have also made the wooden material of Olson have a puncture resistance of at least 15 J, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, a skilled artisan would be motivated to select a puncture resistance of at least 15 J for the wooden material of Olson when the nature of transport may result in encountering objects that may possible puncture the base plate with a puncture force of at least 15 J.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 4027794) in view of Kovaleski (US 5226555).
Regarding claim 19, the Olson reference does not disclose that after the closable opening is closed, the closable opening is secured by applying adhesive tape.  However, such is disclosed to be old and well known in the relevant art by Kovaleski which shows folding flaps 82 on the box (outer assembly box 18’) are secured closed by the use of sealing tape 84.  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Olson method by having included that after the closable opening is closed, the closable opening is secured by applying adhesive tape, as taught by Kovaleski, in order to secure the flaps and prevent possible contamination or dust from entering between the flaps, and since this a commonly used alternative technique for closing and sealing flaps on a box.
Claims 20, 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 4027794) in view of Resistener Spezialverpackungen (DE 9204662) (hereinafter RS).
Note: please see the English language machine translation of the RS reference attached to the Office action mailed 13 April 2020.
Regarding claim 20, the Olson reference does not disclose at least one spacer is inserted into the interior between the at least one article (11, 12, and 17) to be transported and at least one inside wall of the transport box (28).  However, the RS reference discloses a similar type of method of packaging articles including the use of a pallet 2 and a transport box 6 placed over the articles 9. The articles 9 are stacked in levels separated by floor bottoms 3, and from one another by webs 4, and from the 
Regarding claim 21, the Olson reference does not disclose in method step b) the at least one article (11, 12, and 17) to be transported is placed onto the base plate (the flat plate on top of the pallet 31) in such a manner that in at least one direction in space there is a spacing of between 10 mm and 200 mm between the at least one article (11, 12, and 17) to be transported and at least one inside wall of the transport box (28).  However, the RS reference discloses spacing the articles from the inside wall (of the box).  It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Olson method for packaging articles by having had the method step b) incorporate that the at least one article (11, 12, and 17) to be transported is placed onto the base plate (the flat plate on top of the pallet 31) in such a manner that in at least one direction in space there is a spacing of between 10 mm and 200 mm between the at least one article (11, 12, 17) to be transported and at least one inside wall of the transport box (28), as suggested by 
Regarding claim 23, the RS reference also teaches inserting an intermediate element 3 between the base plate and the at least one article (9) to be transported. It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the Olson method for packaging articles by having included inserting an intermediate element between the base plate (the flat plate on top of the pallet 31) and the at least one article (11, 12, and 17) to be transported, as taught by RS, in order to provide a load bearing surface which spaces the at least one article from the base plate (the flat plate on top of the pallet 31) and prevents contact between the at least one article (11, 12, 17) and the base plate (the flat plate on top of the pallet 31).
Regarding claim 24, the RS reference discloses that the intermediate element comprises at least one layer of paper, plastic film, or both (see paragraph 20 “enclosures 5, 5', 5 " are preferably made of a load-bearing material such as corrugated cardboard, solid cardboard or plastic, since these materials are foldable”). It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have further modified the Olson method for packaging articles by having had the now provided intermediate element comprise at least one layer of paper, plastic film, or both, as suggested by RS, in order make use of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        21 April 2021